Order entered November 26, 2018




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-00625-CV

                                   JENNIFER COX, Appellant

                                                  V.

                         DALLAS HOUSING AUTHORITY, Appellee

                        On Appeal from the County Court at Law No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. CC-18-02152-D

                                              ORDER
        The clerk’s record in this case is overdue. By postcard dated July 26, 2018, we notified

the Dallas County Clerk that the clerk’s record was past due and directed the Dallas County

Clerk to file the clerk’s record within thirty days. To date, the clerk’s record has not been filed.

        Accordingly, we ORDER the Dallas County Clerk to file, within TEN DAYS of the date

of this order, either (1) the clerk’s record or (2) written verification that appellant has not paid for

or made arrangements to pay for the clerk’s record and that appellant has not been found entitled

to proceed without payment of costs.         We notify appellant that if we receive verification

appellant has not made paid for or made arrangements to pay for the clerk’s record and has not

been found entitled to proceed without payment of costs, we will, without further notice, dismiss

the appeal. See TEX. R. APP. P. 37.3(b).
       The Clerk of the Court is DIRECTED to send a copy of this order to John Warren,

Dallas County Clerk, and to all parties.




                                              /s/    CAROLYN WRIGHT
                                                     CHIEF JUSTICE